
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 146
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2009
			Mrs. Maloney (for
			 herself, Mr. Delahunt,
			 Mr. Markey of Massachusetts,
			 Mr. Serrano,
			 Ms. Lee of California,
			 Ms. Bordallo,
			 Mr. McGovern,
			 Mr. Hinchey,
			 Mr. Towns,
			 Mr. Kucinich,
			 Mr. Farr, Mr. Honda, and Mr.
			 Olver) submitted the following concurrent resolution; which was
			 referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Recognizing the 64th anniversary of the
		  United Nations.
	
	
		Whereas 2009 marks the 64th anniversary of the
			 establishment of the United Nations;
		Whereas, on June 26, 1945, representatives of countries
			 throughout the world, including the United States, signed the Charter of the
			 United Nations, and on October 24, 1945, the Charter entered into force;
		Whereas article 1 of the United Nations Charter declares
			 that the primary objective of the United Nations is the maintenance of
			 international peace and security;
		Whereas the relationship between the United States and the
			 United Nations is critical to the success of the United Nations in carrying out
			 its mandates;
		Whereas, over the past 64 years, the United Nations has
			 deployed 63 peacekeeping operations in some of the world's most complex
			 regions, including Cambodia, Burundi, Sudan, East Timor, El Salvador, Angola,
			 Haiti, Liberia, and Sierra Leone;
		Whereas United Nations peacekeeping currently has more
			 than 100,000 peacekeepers deployed to keep the peace in 17 conflict areas
			 around the world;
		Whereas United Nations peacekeeping missions have been
			 charged with mandates such as preventing the outbreak of conflict or the
			 spill-over of conflict across borders, stabilizing conflict situations after a
			 cease-fire, assisting in the implementation of comprehensive peace agreements,
			 and leading countries or territories through a transition to stable
			 government;
		Whereas the United Nations is also dedicated to the
			 development of friendly relations among countries, based on equal rights and
			 sovereign equality;
		Whereas, in September 1960, the United Nations accepted 16
			 African countries as members of the United Nations that had seceded from
			 colonial rule and established their independence;
		Whereas the United Nations was a major factor in bringing
			 about the downfall of the apartheid system in South Africa by imposing measures
			 ranging from an arms embargo to a convention against segregated sporting
			 events;
		Whereas, in November 1947, the United Nations General
			 Assembly, bearing in mind millennia of Jewish history, including the tragedy of
			 the Holocaust, recognized the right of the Jewish people to establish an
			 independent state in their ancient homeland;
		Whereas the United Nations has provided a forum for the
			 achievement of international cooperation in solving international economic,
			 social, cultural, and humanitarian problems, including addressing such
			 challenges as climate change, combating trafficking in humans, and promoting
			 cooperation to defeat global terrorism;
		Whereas, in 1980, the United Nations and the World Health
			 Organization reached an extraordinary milestone when they declared the world
			 free of smallpox, following a 13-year eradication effort;
		Whereas the United Nations continues to implement programs
			 for the universal immunization of polio, tetanus, measles, whooping cough,
			 diphtheria, and tuberculosis;
		Whereas, within 48 hours of the devastating earthquake and
			 tsunami that struck Southeast Asia on December 26, 2004, the United Nations and
			 its agencies, including the United Nations Children's Fund, the World Health
			 Organization, the World Food Programme, and the United Nations Development
			 Programme, began allocating emergency aid distribution to the various countries
			 impacted by the earthquake and tsunami;
		Whereas United Nations Secretary-General Ban Ki-moon has
			 launched a multi-year campaign to intensify action to end violence against
			 women and girls that aims to mobilize public opinion to ensure that policy
			 makers at the highest levels work to prevent and eradicate violence against
			 women;
		Whereas the United Nations has contributed to the peace
			 and security of the international community through diplomatic efforts and
			 actions approved by the Security Council;
		Whereas the image of the United Nations has been injured
			 by the Oil-for-Food Program, the election of egregious human rights violators
			 to the United Nations Human Rights Council, and allegations of sexual
			 exploitation and abuse among United Nations Peacekeepers in the Democratic
			 Republic of Congo and elsewhere;
		Whereas, despite the central role that the United Nations
			 and its agencies have played in addressing global issues of human rights,
			 hunger, health, the environment, and the needs of children over the past 64
			 years, the world body must commit to serious structural reforms in order to
			 effectively carry out its mandate into the next century;
		Whereas the United Nations has already undergone
			 significant reforms in recent years, including the creation of a United Nations
			 Democracy Fund, the establishment of a United Nations Ethics Office, imposition
			 of common policy on whistle blower protection, institution of a new financial
			 disclosure policy, and a strengthening of the commitment to internal oversight,
			 including the creation of a Procurement Task Force;
		Whereas United Nations Secretary-General Ban Ki-moon's
			 continuing commitment to institute necessary reforms to improve the
			 effectiveness of the United Nations should be applauded and supported;
			 and
		Whereas United States participation and leadership in the
			 United Nations reform process is essential to securing American interests in
			 international peace and security: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the 64th anniversary of the
			 United Nations;
			(2)urges the
			 President to issue a proclamation calling on the people of the United States to
			 observe the 64th anniversary of the United Nations with appropriate ceremonies
			 and activities; and
			(3)urges the
			 President to exert United States leadership to ensure that substantive United
			 Nations reforms underway are fully implemented and that further reforms are
			 adopted in order for the United Nations to effectively carry out its mandate
			 into the next century.
			
